Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1. 	Acknowledgement is made of applicant’s claim for foreign priority application No. KR10-2020-0030479 filed on 03/12/2020.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“vehicle connection unit”, and “alarm unit” in claim 2;
“server connection unit” in claims 2 and 5;
“state information detection unit” in claims 2, 7, and 8;
“autonomous driving control unit” in claims 2, 9, and 11;
“angle adjustment unit” in claim 3;
“vehicle communication unit” in claim 4;
“camera module”, “LIDAR module”, and “position recognition module” in claim 6;
“transmission/reception unit” in claim 12;
“central processing unit” in claims 12 and 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification (citation to US pub. No. 20210286356) shows the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“vehicle connection unit” corresponds to vehicle connection unit 21 per [0063];
“alarm unit” corresponds to alarm unit 23 per [0068];
“server connection unit” corresponds to server connection unit 22 per [0064-0067];
“state information detection unit” corresponds to state information detection unit 24 per [0070, 0076, and 0077];
“autonomous driving control unit” corresponds to autonomous driving control unit 26 per [0078-0082, 0087-0088, and 0097-0099];
“angle adjustment unit” corresponds to angle adjustment unit 28 per [0086];
“vehicle communication unit” corresponds to vehicle communication unit 11 per [0058-0060];
“camera module” corresponds to camera module 252 per [0073];
“LIDAR module” corresponds to LIDAR module 253 per [0074];
“position recognition module” corresponds to location recognition module 254 per [0074];
“transmission/reception unit” corresponds to transmission/reception unit 33 per [0101-0103];
“central processing unit” corresponds to central processing unit 36 per [0107-0109].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 3, 12, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the attachment unit is stated to be attached to an upper surface of a “hood” of the vehicle but the figures shows a depiction of a vehicle’s “roof”. The term “hood” is indefinite because the applicant’s intended scope is unclear. It is unclear if the applicant is referring to a “hood” or “roof” of the vehicle.  Examiner is interpreting the attachment unit is attached to the “roof” of the vehicle.

Regarding claim 12, the interface unit is stated to be connected to the “camera module” and facilities in the factory. The term “camera module” is indefinite because the applicant’s intended scope is unclear. It is unclear if the applicant is referring to camera module 252 in the autonomous driving sensing unit or camera 32 in the facility. Fig. 3 shows the interface unit 34 connected to camera 32. Examiner is interpreting “camera module” in claim 12 as camera 32 arranged in the factory per [0100].

Regarding claim 13, the term “camera module” is indefinite because the applicant’s intended scope is unclear. It is unclear if the applicant is referring to camera module 252 in the autonomous driving sensing unit or camera 32 in the facility. Fig. 3 shows the central processing unit linked to the interface unit which is linked to camera 32. Examiner is interpreting “camera module” in claim 13 as camera 32 photographing the top view of the vehicle in the factory per [0109].

Regarding claim 17, the term “high-precision” is a relative term which renders the claim indefinite. The term “high-precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	
	In the art rejection above, the claims have been treated as best understood by the examiner. Any claims not explicitly rejected under this heading is rejected as being dependent on an indefinite claim. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 5, and 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. (US 20160334790, hereafter Rust) in view of Park et al. (US 20190054966, hereafter Park).

	Regarding claim 1, Rust teaches a system for unmanned driving of a vehicle not equipped with an autonomous driving function in a defined area (see at least: [Abstract] “An autonomous vehicle retrofit system”; [0023] “The system functions to enable autonomous or semi-autonomous operation of a vehicle not originally intended for such operation by interfacing with existing vehicle manual controls and/or computer interfaces.”), the system comprising:
	an autonomous driving kit comprising a detachable terminal having a modularized autonomous driving sensor and configured to support the autonomous driving function of the vehicle, the autonomous driving kit configured to grasp a vehicle system including various controllers and various sensors applied to the vehicle through a vehicle communication unit of the vehicle and to control autonomous driving adapted to multiple vehicle types and options for each vehicle through cooperative control of the vehicle system and the autonomous driving sensor (see at least: [0022] “The inventions of the present application are directed to systems designed to retrofit existing cars with self-driving capabilities”; [0023] “A system 100 for retrofitting vehicle automation includes a throttle interface 110, a brake interface 120, a steering interface 130, a sensor suite 140, a central computer 150, and a user interface 160, as shown in FIG. 1. The system functions to enable autonomous or semi-autonomous operation of a vehicle not originally intended for such operation by interfacing with existing vehicle manual controls and/or computer interfaces.”; [0102] "The central computer 150 preferably receives data from the sensors of the sensor suite 140, but may additionally or alternatively receive data from any other sources. For example, the central computer 150 is preferably coupled to existing car communication interfaces (e.g., OBD II) and may obtain information such as speedometer reading, steering wheel angle, traction control status, etc.”); and
a control server configured to recognize the vehicle, provide a moving route of the vehicle, collect a moving state and surrounding conditions of the vehicle based (see at least: [0108] The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers). Additionally or alternatively, the central computer 150 may not include a wireless Internet connection.”). As discussed, the central computer 150 functions to control the autonomous driving system 100 and utilizes data from various sensors to determine the driving state of the vehicle [0100]. Rust further suggest that the remote servers could perform various tasks done by the central computer 150.  
	Rust fails to explicitly teach image information of cameras arranged in the defined area and transmit the moving route, the moving state, and the surrounding conditions of the vehicle.
	However, Park teaches a system and method of autonomous control of a vehicle in an assembly line that includes image information of cameras arranged in the defined area and transmit the moving route, the moving state, and the surrounding conditions of the vehicle (see at least: [0028] “Meanwhile, another aspect of the present disclosure provides a method of vehicle inspection of a server installed on an inspection line with a camera and an antenna arranged thereon for performing inspection while moving the vehicle via wireless communication with a wireless terminal installed in an assembled vehicle. The method includes: collecting image information from the camera and vehicle state information from a wireless terminal; analyzing the image information to detect vehicle positional information on a coordinates system that is set on an inspection line; transmitting drive control information to the wireless terminal such that the vehicle moves along a reference driving line on the coordinates system, wherein the drive control information is based on the vehicle positional information and the vehicle state information; and when the vehicle positional information deviates from the reference driving line, transmitting the drive control information including a steering direction and steering angle, wherein the vehicle positional information matches the reference driving line at the steering direction and the steering angle.”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide a control server configured to recognize the vehicle, provide a moving route of the vehicle, collect a moving state and surrounding conditions of the vehicle based on image information of cameras arranged in the defined area and transmit the moving route, the moving state, and the surrounding conditions of the vehicle in order to provide an additional means to establish and maintain an accurate movement path for the vehicle.

Regarding claim 2, Rust teaches wherein the autonomous driving kit comprises:
a vehicle connection unit configured to connect vehicle communication with the vehicle communication unit of the vehicle (see at least: [0102] “The central computer 150 preferably receives data from the sensors of the sensor suite 140, but may additionally or alternatively receive data from any other sources. For example, the central computer 150 is preferably coupled to existing car communication interfaces (e.g., OBD II) and may obtain information such as speedometer reading, steering wheel angle, traction control status, etc.”);
a server connection unit connected to the control server and configured to transmit and receive data (see at least: [0103] “The central computer 150 may communicate to sensors, actuators, and other systems using any suitable communication standard (e.g., USB, CAN bus, Wi-Fi, Bluetooth, etc.)”; [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers”);
an alarm unit configured to express an event situation occurring during autonomous driving of the vehicle to a worker (see at least: [0057] “in this case, the pressure sensor may send pressure sensor data to the central computer 150 which can alert the user (e.g., via a brake light signal, via an audio cue, etc.) and/or place the system 100 in a temporary backup safe mode”; [0114] “In one implementation, the user interface 160 communicates assisted cruise control status via the car's built-in speakers (e.g., “Cruise enabled” or “Cruise cannot be enabled at this time”). In this implementation, the user interface 160 may transmit additional information over a wireless data connection (e.g., over Bluetooth or Wi-Fi to a smartphone or tablet). For example, the user interface 160 may couple to a smartphone app that displays the car's heading and surroundings as interpreted by the system 100, as shown in FIG. 15.”);
a state information detection unit configured to recognize an option of the vehicle system and select and activate an additional function insufficient for autonomous driving control by the autonomous driving sensor (see at least: [0088] “The cameras 141 function to provide visual information about the areas surrounding the car. The cameras 141 may additionally or alternatively be used for any other purpose (e.g., to provide visual information about the interior of the car)”. Examiner notes that the claim language “insufficient for autonomous driving”, broadly interpreted, encompasses any vehicle function not sufficient, by itself, to perform autonomous driving, including some functions which may be part of or required for autonomous driving”.) and
an autonomous driving control unit configured to control operation of the vehicle connection unit, the server connection unit, the alarm unit, and the state information detection unit to provide the autonomous driving function based on vehicle type and an option of the vehicle (see at least: [0030] “The driver circuit in allows control of the vehicle throttle via a control signal sent by the central computer 150 (or by any other part of the system 100). The central computer 150 preferably enumerates a particular output voltage for the driver circuit 111 (corresponding to a desired throttle position), but the central computer 150 may additionally or alternatively control the driver circuit 111 in any manner…A pre-calibrated translation table corresponds to a pre-determined method for converting a target acceleration into an output voltage of the driver circuit 111. The method could depend on tiers of acceleration ranges (e.g., a first fixed output voltage for target accelerations between 0 and 1 mph/s, a second fixed output voltage for target accelerations between 1 mph/s and 2 mph/s, etc.), on manufacturer (e.g., Ford, Mazda, etc.), model of the car engine (e.g., 13B-MSP Renesis engine, 1.0 L EcoBoost I-3 engine, etc.), on propulsion system (e.g., gasoline, diesel, propane, natural gas, hybrid, electric, fuel cell, etc.), on number of strokes to complete a power cycle (e.g., two-stroke engine, four-stroke engine, etc.), on number of engine cylinders (e.g., four, six, eight, etc.), on engine configuration (e.g., U engine, V engine, W engine, straight or inline engine, etc.), on horsepower (a first translation table for cars with 0-50 HP, a second for cars with 50-100 HP, etc.), on ignition type (e.g., spark ignition, compression ignition, etc.), or on any other suitable characteristic.”; [0102] “The central computer 150 preferably receives data from the sensors of the sensor suite 140, but may additionally or alternatively receive data from any other sources.”).  

Regarding claim 4, Rust teaches wherein the vehicle communication unit is configured to:
collect state information of various sensors in the vehicle and transmit the state information to the autonomous driving kit (see at least: [0085] “The sensor suite 140 functions to provide information about the driving environment to the central computer 150 (to be used to provide information to drivers and for control of the throttle interface 110, the brake interface 120, and the steering interface 130). Alternatively, the sensor suite 140 may be used for any other suitable purpose.”); and
transmit an autonomous driving control signal received from the autonomous driving kit to MDPS (Motor Driven Power Steering), ECS (Electronic Control Suspension), and at least one controller of ESC (Electronic Stability Control) and electronic TCU (Transmission Control Unit) (see at least: [0071] “In a variation of a preferred embodiment, the steering interface 130 may be coupled to the steering column using an internal flywheel….electric power assisted steering (or motor-driven power steering); [0025] “The throttle interface 110 functions to control the acceleration of the car. The throttle interface 110 preferably controls acceleration in a manner analogous to the existing car throttle interface (e.g., the gas pedal), but may additionally or alternatively control acceleration in any suitable manner.”; [0043] “The brake interface 120 functions to control deceleration of the car. In a first implementation of a preferred embodiment, the brake interface 120 preferably includes a brake actuator 121 and may additionally include a pedal sensor 122, as shown in FIG. 4.”; [0029] “The driver circuit 111 functions to produce a throttle signal in response to input from the central computer 150. This throttle signal is preferably transmitted to the car's electronic control unit (ECU), where it is interpreted as a signal from a native throttle control (e.g., a gas pedal of the car); additionally or alternatively, the throttle signal is transmitted to any suitable component of the car. For example, the throttle signal may be transmitted to a car component that directly controls the native throttle control through an electromechanical means (e.g., the signal is sent to a component of the car that can translate that signal into physical depression or release of the gas pedal). The throttle signal produced by the driver circuit is preferably a DC signal having a voltage between 0 and 5V, but may additionally or alternatively be any suitable signal (e.g., a digital signal encoding a particular throttle position).”; [0084] “If the car has a manual transmission, the system 100 may include a gear control interface that interfaces with the gear selector (and/or engine clutch).”).  As described, Rust teaches an autonomous retrofit system for vehicles that includes interface to control different aspects of the vehicle to allow for autonomous or semi-autonomous operation of the vehicle including a gear control interface for manual transmission. Based on this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention that in order to control a manual transmission that the gear control interface is able to go through various different gears including neutral (park), drive, and reverse. 

Regarding claim 5, Rust teaches the server connection (see at least: [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers).”).
Rust fails to explicitly teach wherein the server connection unit is configured to transmit a wireless OBD ID of the vehicle obtained from the vehicle communication unit to the control server and receive the vehicle type and the option of the vehicle matched with the wireless OBD ID.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line wherein the server connection unit is configured to transmit a wireless OBD ID of the vehicle obtained from the vehicle communication unit to the control server and receive the vehicle type and the option of the vehicle matched with the wireless OBD ID (see at least: [0014] “In addition, the wireless terminals may be wireless on-board diagnostics (OBD), may be configured to transmit vehicle state information that is collected from a vehicle controller to the server, and to transmit the drive control information to the vehicle controller.”; [0015] “In addition, the vehicle state information may include at least one of vehicle identification information, vehicle steering information, or vehicle speed.”; “[0066] The vehicle identification information may be information for identifying a vehicle, such as a vehicle identification number (VIN) and may include a combination of a letter, a number, a sign, etc. The vehicle speed may refer to moving speed of a vehicle in response to an acceleration change. The steering information may include a steering angle indicating a left/right rotation amount of a steering wheel and an angular speed indicating rotation speed of a steering wheel.”).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide the server connection unit configured to transmit a wireless OBD ID of the vehicle obtained from the vehicle communication unit to the control server and receive the vehicle type and the option of the vehicle matched with the wireless OBD ID in order to provide a means to authenticate the vehicle. 

Regarding claim 14, Rust teaches a method for unmanned driving of a vehicle using an autonomous driving kit for unmanned transportation of general vehicles produced in a factory (see at least: abstract “An autonomous vehicle retrofit system”; [0023] “The system functions to enable autonomous or semi-autonomous operation of a vehicle not originally intended for such operation by interfacing with existing vehicle manual controls and/or computer interfaces.”; [0024] “The system 100 is preferably intended for implementation with mass-manufactured automobiles, but may additionally or alternatively be implemented in any suitable manually controlled motor vehicle; for example, watercraft, light machinery, motorcycles, etc. In the present application, examples are presented under the assumption of implementation in an automobile. A person of ordinary skill in the art will recognize that the details of these examples may be modified for alternative implementations. The following paragraphs will assume installation of the system 100 in a mass-manufactured automobile (i.e., ‘the car’).”), the method comprising:
(a) attaching the autonomous driving kit to the vehicle, identifying a vehicle system option through a vehicle communication unit, and setting an additional function insufficient for autonomous driving control in an autonomous driving sensor unit (see at least: [0022] “The inventions of the present application are directed to systems designed to retrofit existing cars with self-driving capabilities”; [0102] “The central computer 150 preferably receives data from the sensors of the sensor suite 140, but may additionally or alternatively receive data from any other sources. For example, the central computer 150 is preferably coupled to existing car communication interfaces (e.g., OBD II) and may obtain information such as speedometer reading, steering wheel angle, traction control status, etc.”); [0088] “The cameras 141 function to provide visual information about the areas surrounding the car. The cameras 141 may additionally or alternatively be used for any other purpose (e.g., to provide visual information about the interior of the car).”)
(b) a control server and, if an electronic transmission control unit (TCU) exists in a vehicle system, applying a driving signal to control a D-speed shift (see at least: [0029] “The driver circuit 111 functions to produce a throttle signal in response to input from the central computer 150. This throttle signal is preferably transmitted to the car's electronic control unit (ECU), where it is interpreted as a signal from a native throttle control (e.g., a gas pedal of the car); additionally or alternatively, the throttle signal is transmitted to any suitable component of the car. For example, the throttle signal may be transmitted to a car component that directly controls the native throttle control through an electromechanical means (e.g., the signal is sent to a component of the car that can translate that signal into physical depression or release of the gas pedal). The throttle signal produced by the driver circuit is preferably a DC signal having a voltage between 0 and 5V, but may additionally or alternatively be any suitable signal (e.g., a digital signal encoding a particular throttle position).”; [0084] “If the car has a manual transmission, the system 100 may include a gear control interface that interfaces with the gear selector (and/or engine clutch).”; [0102] “The central computer 150 preferably receives data from the sensors of the sensor suite 140, but may additionally or alternatively receive data from any other sources.”; [0107] “The central computer 150 may preferably be used for any assisted or self-driving task; for example, the central computer 150 may allow the car to autonomously drive from one position to another. In cases of self-driving, the central computer 150 preferably navigates according to a stored map. The central computer 150 may update the stored map in real-time based on sensor suite 140 data.”; [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers).” As discussed, the central computer 150 functions to control the autonomous driving system 100 and utilizes data from various sensors to determine the driving state of the vehicle. Rust further suggest that the remote servers could perform various tasks done by the central computer 150.);
(c) releasing a brake and initiating autonomous driving control through cooperative control of the vehicle system and the autonomous driving sensor unit (see at least: [0045] “The brake actuator 121 preferably includes a rotary electric motor coupled to the brake pedal by a steel cable; in this implementation, braking is performed by winding the steel cable around a spool, which tightens the steel cable and actuates the brake pedal. Likewise, tension in the steel cable can be relieved (e.g., by allowing the cable to unwind) to release the brakes.”; [0051] “In this implementation, the brake actuator 121 is preferably controlled directly by the central computer 150, but may additionally or alternatively be controlled in any manner (e.g., by the car's ECU).”); and
(d) applying a parking signal to the electronic TCU when reaching a destination determined by the movement route to control a P-speed shift (see at least: [0084] “The system 100 may additionally include other control interfaces; for example, the system 100 may interface with tire inflation systems to dynamically manage tire pressure, or with the car ECU to modify engine timing, or with external lighting (e.g., to transmit data using car taillights). If the car has a manual transmission, the system 100 may include a gear control interface that interfaces with the gear selector (and/or engine clutch).”; [0107] “The central computer 150 may preferably be used for any assisted or self-driving task; for example, the central computer 150 may allow the car to autonomously drive from one position to another. In cases of self-driving, the central computer 150 preferably navigates according to a stored map. The central computer 150 may update the stored map in real-time based on sensor suite 140 data.”; [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers).”). As described, Rust teaches an autonomous retrofit system for vehicles that includes interface to control different aspect of the vehicle to allow for autonomous or semi-autonomous operation of the vehicle including a gear control interface for manual transmission. Based on this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention that in order to control a manual transmission that the gear control interface is able to go through various different gears including neutral (park), drive, and reverse. 
Rust fails to explicitly teach receiving a movement route.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line including receiving a movement route (see at least: [0084] “That is, the coordinates system may be referred to by drive control such as vehicle steering, acceleration, brake, etc. of the server 40 by setting the reference process boundary line for positioning the vehicle for each process and the virtual driving line for moving control of the vehicle.”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide a way of receiving a movement route in order to provide an additional means to establish and maintain an accurate movement path for the vehicle.

Claim Rejections - 35 USC § 103
9.	Claims 3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. and Park et al. and further in view of Mallano (US 8137008, hereinafter Mallano).

Regarding claim 3, Rust and Park in combination teaches all the limitations of claim 2, Rust further teaches wherein the autonomous driving kit further comprises:
	a housing (see at least: [0086] The sensor suite 140 is preferably contained within a sensor pod mounted to the top of the car, but may additionally or alternatively be contained within a sensor pod in any suitable location or be distributed across the car (i.e., not contained within a sensor pod).”);
	an attachment unit attached to an upper surface of a hood of the vehicle (see at least: Figure 1A and [0086] The sensor suite 140 is preferably contained within a sensor pod mounted to the top of the car, but may additionally or alternatively be contained within a sensor pod in any suitable location or be distributed across the car (i.e., not contained within a sensor pod).
Rust fails to explicitly teach an attachment unit attached to an upper surface of a hood of the vehicle through a plurality of magnets by a bracket made to fit a curve of the hood of each vehicle and on which the housing is seated; and an angle adjustment unit configured to adjust an angle of a camera module left and right through an actuator connected to a motor and a gear inside the housing.  
However, Mallano teaches a remote-controlled, roof-mounted, digital camera mount for a motor vehicle comprising an attachment unit attached to an upper surface of a hood of the vehicle through a plurality of magnets by a bracket made to fit a curve of the hood of each vehicle and on which the housing is seated (see at least: column 4 line 67 to column 5 lines 1-11 “The first mount 40 is magnetically attached thereto the roof via a magnet 41…alternatively, the apparatus 10 may be temporarily affixed thereto the roof of a vehicle 50 by means of latches, fasteners, locking mechanisms, and/or any other temporary means which would securely affix the apparatus 10 thereto the roof of a vehicle 50.”); and 
an angle adjustment unit configured to adjust an angle of a camera module left and right through an actuator connected to a motor and a gear inside the housing (see at least: column 6 lines 52-56 “The motion of the camera 70 is controlled by at least two (2) motors 73, 74, actuators, or the like which manipulate the platform 80 to gain the desirable view, thereby receiving input by the user via a wireless remote control 30 (see FIG. 5) or personal computer.”; column 7 lines 48-53 “Said remote control 30 provides an electronic device to control the operation of the apparatus 10. The remote control 30 is preferably mounted within the vehicle 50 within an arm's distance of the operator and/or passenger to adjust the angle of the camera 70 at which it is being displayed”).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Mallano and provide an attachment unit attached to an upper surface of a hood of the vehicle through a plurality of magnets by a bracket made to fit a curve of the hood of each vehicle and on which the housing is seated and an angle adjustment unit configured to adjust an angle of a camera module left and right through an actuator connected to a motor and a gear inside the housing in order to provide a means of temporary but securely attaching the housing to the vehicle while able to remove it without damaging the vehicle and provide an additional means of manipulating the camera module without having to move the entire autonomous driving kit system. 

	Regarding claim 9, Rust and Park in combination teaches all the limitations of claim 2, Rust further teaches the system of claim 2, wherein the autonomous driving control unit is configured to:
	calibrate an attachment state to a reference zero point of a vehicle body based on the vehicle type and the option when the autonomous driving kit is attached to the vehicle (see at least: [0030] “A pre-calibrated translation table corresponds to a pre-determined method for converting a target acceleration into an output voltage of the driver circuit 111. The method could depend on tiers of acceleration ranges (e.g., a first fixed output voltage for target accelerations between 0 and 1 mph/s, a second fixed output voltage for target accelerations between 1 mph/s and 2 mph/s, etc.), on manufacturer (e.g., Ford, Mazda, etc.), model of the car engine…”; [0104] “In particular, the central computer 150 may use the sensor suite 140 (and/or other sensors) to calibrate the control interfaces 110, 120, and 130. For example, accelerometers of the sensor suite 140 may be used to determine what brake pedal actuation (actuated by the brake interface 120) results in a particular braking deceleration. The mapping between outputs of the control interfaces and measured behavior of the car is preferably stored and updated by the central computer 150.”);
	recognize left and right headlamps of the vehicle through the camera module (see at least: [0088] “The cameras 141 function to provide visual information about the areas surrounding the car. The cameras 141 may additionally or alternatively be used for any other purpose (e.g., to provide visual information about the interior of the car). The cameras 141 preferably include a forward facing camera and a rear facing camera, but the sensor suite 140 may include any suitable number of cameras positioned in any manner. The forward facing and rear facing cameras 141 preferably are used to identify hazards as well as environmental information (e.g., lane markers).”); and
	correct a center of the vehicle to match the reference zero point of the vehicle body (see at least: [0104] “In particular, the central computer 150 may use the sensor suite 140 (and/or other sensors) to calibrate the control interfaces 110, 120, and 130. For example, accelerometers of the sensor suite 140 may be used to determine what brake pedal actuation (actuated by the brake interface 120) results in a particular braking deceleration. The mapping between outputs of the control interfaces and measured behavior of the car is preferably stored and updated by the central computer 150.”).  
Rust fails to explicitly teach adjusting an angle of a camera module.
However, Mallano teaches a remote-controlled, roof-mounted, digital camera mount for a motor vehicle including adjusting an angle of a camera module (see at least: column 7 lines 48-53 “Said remote control 30 provides an electronic device to control the operation of the apparatus 10. The remote control 30 is preferably mounted within the vehicle 50 within an arm's distance of the operator and/or passenger to adjust the angle of the camera 70 at which it is being displayed”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Mallano and provide a means of adjusting an angle of a camera module in order to provide an additional means of manipulating the camera module without having to move the entire autonomous driving kit system.

Regarding claim 10, Rust as modified above teaches the limitation of claim 9. Rust further teaches a control state calibration for compensating an error in a vehicle control command by comparing the vehicle control command transmitted to the autonomous driving kit to the vehicle control command transmitted to the autonomous driving kit and the moving state of the vehicle measured by image information of the camera module (see at least: [0100] “The central computer 150 functions to control operation of the system 100. The central computer 150 processes sensed data (from the sensor suite 140 and from other sensors) in order to determine the current driving state of the car; and based upon the driving state of the car and programmed operation, the central computer 150 may modify or control operation of the car through the control interfaces 110, 120, and 130.”; [0104] “In particular, the central computer 150 may use the sensor suite 140 (and/or other sensors) to calibrate the control interfaces 110, 120, and 130. For example, accelerometers of the sensor suite 140 may be used to determine what brake pedal actuation (actuated by the brake interface 120) results in a particular braking deceleration. The mapping between outputs of the control interfaces and measured behavior of the car is preferably stored and updated by the central computer 150.”; [0105] “The central computer 150 may use this calibration data (and/or other data) to detect system component malfunction. For example, the central computer 150 may receive sensor data outside of typical ranges (e.g., the air temperature outside is 90 deg. C) and in this case either rely on other sensors and/or attempt to correct component malfunction. In the event that the central computer 150 detects a system component malfunction, the central computer 150 may also notify the user.”; [0106] “where the car holds a lane and automatically maintains a set distance from cars in front of it (by sensing cars and road lane markers using cameras/RADAR and controlling throttle, brake, steering).”).
Rust fails to explicitly teach the control server is configured to perform a control state calibration.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line wherein the control server is configured to perform a control state calibration for compensating an error in a vehicle control command (see at least: [0075] “The server 40 may be a computer apparatus for controlling an overall operation of installations for moving and inspection control for each process according to a vehicle position on the inspection line.”; [0097] “For example, as shown in FIG. 6, the controller 45 may determine a steering direction and a steering angle for correcting the central coordinate P of the vehicle to be matched with the reference driving line and may generate the drive control information when the distance X of the central coordinate P of the vehicle from the reference driving line on the coordinates system exceeds a predetermined distance (e.g., 100 mm).”; [0126] “The server 40 may collect image information captured by the camera 30 and vehicle state information from the wireless terminal 10 in real time (S101).”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide the control server that is configured to perform a control state calibration for compensating an error in a vehicle control command in order to provide an additional means to establish and maintain an accurate movement path for the vehicle.

Regarding claim 11, Rust as modified above teaches the limitation of claim 9, Rust further teaches wherein the autonomous driving control unit is configured to initiate autonomous driving control through cooperative control with the vehicle system, transfer the vehicle to a destination determined by a movement route (see at least: [0023] “A system 100 for retrofitting vehicle automation includes a throttle interface 110, a brake interface 120, a steering interface 130, a sensor suite 140, a central computer 150, and a user interface 160, as shown in FIG. 1. The system functions to enable autonomous or semi-autonomous operation of a vehicle”; [0107] “The central computer 150 may preferably be used for any assisted or self-driving task; for example, the central computer 150 may allow the car to autonomously drive from one position to another. In cases of self-driving, the central computer 150 preferably navigates according to a stored map. The central computer 150 may update the stored map in real-time based on sensor suite 140 data.”; [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers).”).
Rust fails to explicitly teach the movement route is received from the control server, and transmit transfer completion information to the control server upon the vehicle reaching the destination.  
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line that the movement route is received from the control server, and transmit transfer completion information to the control server upon the vehicle reaching the destination (see at least: [0075] “The server 40 may be a computer apparatus for controlling an overall operation of installations for moving and inspection control for each process according to a vehicle position on the inspection line.” [0133] “When the inspection process or the standby process is completed, the server 40 may perform moving control on the vehicle to leave the process boundary line (S109).”).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide the movement route received from the control server and transmit transfer completion information to the control server upon the vehicle reaching the destination in order to provide a means to notify the server of the vehicle’s position and ensure that the vehicle arrived safely.  

Regarding claim 12, Rust as modified above teaches the limitation of claim 9, Rust further teaches the server and a transmission/reception unit configured to connect wireless communication with the autonomous driving kit and the vehicle communication unit (see at least: [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers).”)
Rust fails to explicitly teach wherein the defined area is a factory, the control server comprising: a transmission/reception unit configured to connect wireless communication with the vehicle communication unit through an antenna disposed in the factory; an interface unit connected to the camera module and facilities in the factory and configured to collect infrastructure information a database (DB) configured to match and store a vehicle model, option information and a wireless OBD ID based on a vehicle identification number (VIN) of the vehicle, and to store information generated according to an operation of the autonomous driving kit; and a central processing unit configured to recognize the vehicle attached through communication, generate current location information of the vehicle and a movement path according to a process step, and transmit the information to the autonomous driving kit.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line wherein the defined area is a factory, the control server (see at least: Fig. 1 and [0061] “The system for vehicle inspection installed on an inspection line to inspect an assembled vehicle in some forms of the present disclosure may include a wireless terminal 10, an antenna 20, a camera 30, and a server 40.”; [0075] “The server 40 may be a computer apparatus for controlling an overall operation of installations for moving and inspection control for each process according to a vehicle position on the inspection line.”) comprising:
a transmission/reception unit configured to connect wireless communication with the vehicle communication unit through an antenna disposed in the factory (see at least: [0055] FIG. 2 shows information on data transmission and reception between a vehicle and a server in some forms of the present disclosure.” [0069] “A plurality of antennas 20 may be arranged along the inspection line to relay wireless communication between the server 40 and the wireless terminal 10 installed in the vehicle. For example, as shown in FIG. 1, the antenna 20 may include first to fourth antennas 20-1 to 20-4 for supporting wireless communication of the wireless terminals 10-1 to 10-4 for respective vehicles moved along the inspection line.”);
an interface unit connected to the camera module and facilities in the factory and configured to collect infrastructure information (see at least: [0080] The interface unit 42 may be connected to the camera 30 and may collect image information captured in real time.”; [0071] “The camera 30 may photograph a vehicle moved along the inspection line and may transmit the captured image information to the server 40.”; [0072] “The camera 30 may be fixedly arranged above the inspection line to form a coordinates system and may function as an image sensor for detecting a position and coordinates of a vehicle moved along the inspection line.”);
a database (DB) configured to match and store a vehicle model, option information and a wireless OBD ID based on a vehicle identification number (VIN) of the vehicle, and to store information generated according to an operation of the vehicle (see at least: [0062] “The wireless terminal 10 may be installed in each vehicle moved along an inspection line, and a unique ID and vehicle identification information may be matched.”; [0066] “The vehicle identification information may be information for identifying a vehicle, such as a vehicle identification number (VIN) and may include a combination of a letter, a number, a sign, etc. The vehicle speed may refer to moving speed of a vehicle in response to an acceleration change. The steering information may include a steering angle indicating a left/right rotation amount of a steering wheel and an angular speed indicating rotation speed of a steering wheel.” [0091] “The storage 44 may store various data and programs for inspection of a vehicle that enters the inspection line and may store data generated via vehicle inspection.”; [0092] “For example, the storage 44 may store the coordinates system formed on the inspection line and may store installation positional information on the coordinates system. The storage 44 may match and store an ID of the wireless terminal 10 and the vehicle identification information and may store an inspection result in response to movement for each process of the vehicle including the wireless terminal 10 installed therein.”); and
a central processing unit configured to recognize the vehicle attached through communication, generate current location information of the vehicle and a movement path according to a process step, and transmit the information to the vehicle (see at least: 0093] “The controller 45 is a central processing device for controlling an overall operation of each of the above components for vehicle inspection in some forms of the present disclosure.” [0094] “The controller 45 may match the vehicle positional information detected by the position checker 43 and the ID of the wireless terminal 10 and may track a position of the vehicle to which the wireless terminal 10 is attached.” [0095] “The controller 45 may perform moving control to move the vehicle at constant speed along the reference driving line on the coordinates system based on the vehicle positional information and vehicle state information.”; [0096] “Here, the controller 45 performs moving control of the vehicle, which means that the controller 45 generates drive control information including at least one of steering control information (moving direction) and moving speed of the vehicle and transmits the generated information to the wireless terminal 10 of the vehicle.”).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide the defined area is a factory, the control server comprising: a transmission/reception unit configured to connect wireless communication with the vehicle communication unit through an antenna disposed in the factory; an interface unit connected to the camera module and facilities in the factory and configured to collect infrastructure information a database (DB) configured to match and store a vehicle model, option information and a wireless OBD ID based on a vehicle identification number (VIN) of the vehicle, and to store information generated according to an operation of the vehicle; and a central processing unit configured to recognize the vehicle attached through communication, generate current location information of the vehicle and a movement path according to a process step, and transmit the information to the vehicle in order to increase the degree of reliability by implementing additional means of collecting information of the defined area where the vehicle is travelling. 

Regarding claim 13, Rust as modified above teaches the limitation of claim 12. 
Rust fails to explicitly teach wherein the central processing unit is configured to collect image information of the camera module photographing a top view in the factory and monitor the moving state of the vehicle based on image sensing.  
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line wherein the central processing unit is configured to collect image information of the camera module photographing a top view in the factory and monitor the moving state of the vehicle based on image sensing (see at least: [0073] “As shown in FIG. 1, the camera 30 may include first to fourth cameras 30-1 to 30-4 arranged for each process included in the inspection line.” [0080] “The interface unit 42 may be connected to the camera 30 and may collect image information captured in real time.” [0093] “The controller 45 is a central processing device for controlling an overall operation of each of the above components for vehicle inspection in some forms of the present disclosure.”; Figs. 1, 2, 3, and [0071] “The camera 30 may photograph a vehicle moved along the inspection line and may transmit the captured image information to the server 40.”).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide the central processing unit is configured to collect image information of the camera module photographing a top view in the factory and monitor the moving state of the vehicle based on image sensing in order to increase the degree of reliability by implementing additional means of collecting information of the defined area where the vehicle is travelling. 

Claim Rejections - 35 USC § 103
10.	Claims 6-8, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. and Park et al. and further in view of Kim et al. (US 20200166945, hereinafter Kim).

Regarding claim 6, Rust and Park in combination teaches all the limitations of claim 2, Rust further teaches wherein the autonomous driving sensor (see at least: [0023] A system 100 for retrofitting vehicle automation includes a throttle interface 110, a brake interface 120, a steering interface 130, a sensor suite 140,”) comprises:
a camera module configured to recognize an obstacle and a road environment in front of the vehicle through image recognition technology (see at least: [0087] The sensor suite 140 preferably includes at least two cameras 141, a RADAR unit 142, a GPS unit 143, and an inertial measurement unit (IMU) 144, as shown in FIG. 13. The sensor suite may additionally or alternatively include any other sensors; for example, SONAR units, LIDAR units, microphones, photodetectors, strain gauges, and pressure monitors.”);
a LIDAR module configured to radiate a laser to measure a distance to obstacles around the vehicle (see at least: [0087] The sensor suite 140 preferably includes at least two cameras 141, a RADAR unit 142, a GPS unit 143, and an inertial measurement unit (IMU) 144, as shown in FIG. 13. The sensor suite may additionally or alternatively include any other sensors; for example, SONAR units, LIDAR units, microphones, photodetectors, strain gauges, and pressure monitors.”); and
Rust fails to explicitly teach a V2X module comprising at least one of vehicle-to-vehicle communication (V2V), vehicle-to-infrastructure communication (V2I), and vehicle-to-mobile device communication (V2N) for autonomous driving control and a position recognition module configured to measure indoor and outdoor vehicle positions using at least one of a Differential Global Positioning System (DGPS) and an Ultra- Wideband (UWB).  
However, Kim teaches an apparatus for providing a map for a vehicle including a V2X module comprising at least one of vehicle-to-vehicle communication (V2V), vehicle-to-infrastructure communication (V2I), and vehicle-to-mobile device communication (V2N) for autonomous driving control and a position recognition module configured to measure indoor and outdoor vehicle positions using at least one of a Differential Global Positioning System (DGPS) and an Ultra- Wideband (UWB) (see at least: [0172] “The location information unit 420 is a unit for acquiring position information. For example, the location information unit 420 may include a Global Positioning System (GPS) module or a Differential Global Positioning System (DGPS) module.”; [0170] “The short-range communication unit 410 is a unit for facilitating short-range communications. Suitable technologies for implementing such short-range communications include BLUETOOTH™, Radio Frequency IDentification (RFID), Infrared Data Association (IrDA), Ultra-WideBand (UWB), ZigBee, Near Field Communication (NFC), Wireless-Fidelity (Wi-Fi), Wi-Fi Direct, Wireless USB (Wireless Universal Serial Bus), and the like.” [0173] “The V2X communication unit 430 is a unit for performing wireless communications with a server (vehicle to infrastructure; V2I), another vehicle (vehicle to vehicle; V2V), or a pedestrian (vehicle to pedestrian; V2P). The V2X communication unit 430 may include an RF circuit capable of implementing a communication protocol with an infrastructure (V2I), a communication protocol between vehicles (V2V) and a communication protocol with a pedestrian (V2P)”).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Kim and provide a V2X module comprising at least one of vehicle-to-vehicle communication (V2V), vehicle-to-infrastructure communication (V2I), and vehicle-to-mobile device communication (V2N) for autonomous driving control and a position recognition module configured to measure indoor and outdoor vehicle positions using at least one of a Differential Global Positioning System (DGPS) and an Ultra- Wideband (UWB) in order to provide an additional means of communication and location positioning to improve safety of the vehicle while travelling (see at least: [0005-0008]). 

Regarding claim 7, Rust as modified above teaches the limitation of claim 6, Rust further teaches the system of claim 6, wherein the state information detection unit is configured to actively utilize various sensors that can be used for autonomous driving control in the vehicle system, wherein for insufficient functions, each module of the autonomous driving sensor is selectively utilized (see at least: 0085] “The sensor suite 140 functions to provide information about the driving environment to the central computer 150 (to be used to provide information to drivers and for control of the throttle interface 110, the brake interface 120, and the steering interface 130). Alternatively, the sensor suite 140 may be used for any other suitable purpose.”; [0088] “The cameras 141 function to provide visual information about the areas surrounding the car. The cameras 141 may additionally or alternatively be used for any other purpose (e.g., to provide visual information about the interior of the car).”)

Regarding claim 8, Rust as modified above teaches the limitation of claim 7, Rust further teaches wherein the state information detection unit is configured to collect vehicle state information collected from various sensors of the vehicle system and information detected by driving a selected module of the autonomous driving sensor and transmit the collected information to the autonomous driving control unit (see at least: [0087] “The sensor suite 140 preferably includes at least two cameras 141, a RADAR unit 142, a GPS unit 143, and an inertial measurement unit (IMU) 144, as shown in FIG. 13.”; [0100] “The central computer 150 functions to control operation of the system 100. The central computer 150 processes sensed data (from the sensor suite 140 and from other sensors) in order to determine the current driving state of the car; and based upon the driving state of the car and programmed operation, the central computer 150 may modify or control operation of the car through the control interfaces 110, 120, and 130.”).  

Regarding claim 15, Rust as modified above teaches the limitation of claim 14, Rust further teaches wherein step (a) comprises selectively activating at least one of a camera module and a LIDAR module as the additional function (see at least: [0087] “The sensor suite 140 preferably includes at least two cameras 141, a RADAR unit 142, a GPS unit 143, and an inertial measurement unit (IMU) 144, as shown in FIG. 13. The sensor suite may additionally or alternatively include any other sensors; for example, SONAR units, LIDAR units, microphones, photodetectors, strain gauges, and pressure monitors.”).
Rust fails to explicitly teach a V2X module and a location recognition module.
However, Kim teaches an apparatus for providing a map for a vehicle including a V2X module and a location recognition module (see at least: [0170] The short-range communication unit 410 is a unit for facilitating short-range communications. Suitable technologies for implementing such short-range communications include BLUETOOTH™, Radio Frequency IDentification (RFID), Infrared Data Association (IrDA), Ultra-WideBand (UWB), ZigBee, Near Field Communication (NFC), Wireless-Fidelity (Wi-Fi), Wi-Fi Direct, Wireless USB (Wireless Universal Serial Bus), and the like.” [0172] “The location information unit 420 is a unit for acquiring position information. For example, the location information unit 420 may include a Global Positioning System (GPS) module or a Differential Global Positioning System (DGPS) module.” [0173] “The V2X communication unit 430 is a unit for performing wireless communications with a server (vehicle to infrastructure; V2I), another vehicle (vehicle to vehicle; V2V), or a pedestrian (vehicle to pedestrian; V2P). The V2X communication unit 430 may include an RF circuit capable of implementing a communication protocol with an infrastructure (V2I), a communication protocol between vehicles (V2V) and a communication protocol with a pedestrian (V2P).”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Kim and provide a V2X module and a location recognition module in in order to provide an additional means of communication and location positioning to improve safety of the vehicle while travelling (see at least: [0005-0008]).

Regarding claim 16, Rust as modified above teaches the limitation of claim 15, Rust further teaches further comprising, between step (a) and step (b):
performing attachment state calibration including recognizing left and right headlamps of the vehicle through the camera module and correcting a center to a reference zero point of a vehicle body (see at least: 0088] The cameras 141 function to provide visual information about the areas surrounding the car. The cameras 141 may additionally or alternatively be used for any other purpose (e.g., to provide visual information about the interior of the car). The cameras 141 preferably include a forward facing camera and a rear facing camera, but the sensor suite 140 may include any suitable number of cameras positioned in any manner. The forward facing and rear facing cameras 141 preferably are used to identify hazards as well as environmental information (e.g., lane markers).”); and
performing a control state calibration including compensating an error of a vehicle control command by comparing the vehicle control command and an actual vehicle movement state through a pre-driving test (see at least: [0030] “The driver circuit 111 can translate between a target acceleration and an output voltage by using, for example, a proportional-integral-derivative (PID) controller, a pre-calibrated translation table, a user-input translation table, a translation table derived from a machine learning algorithm, a combination of these translation methods, or by any other suitable means…. A pre-calibrated translation table corresponds to a pre-determined method for converting a target acceleration into an output voltage of the driver circuit 111.”; [0100] “The central computer 150 functions to control operation of the system 100. The central computer 150 processes sensed data (from the sensor suite 140 and from other sensors) in order to determine the current driving state of the car; and based upon the driving state of the car and programmed operation, the central computer 150 may modify or control operation of the car through the control interfaces 110, 120, and 130.” [0104] “In particular, the central computer 150 may use the sensor suite 140 (and/or other sensors) to calibrate the control interfaces 110, 120, and 130. For example, accelerometers of the sensor suite 140 may be used to determine what brake pedal actuation (actuated by the brake interface 120) results in a particular braking deceleration. The mapping between outputs of the control interfaces and measured behavior of the car is preferably stored and updated by the central computer 150.”; [0105] “The central computer 150 may use this calibration data (and/or other data) to detect system component malfunction. For example, the central computer 150 may receive sensor data outside of typical ranges (e.g., the air temperature outside is 90 deg. C) and in this case either rely on other sensors and/or attempt to correct component malfunction. In the event that the central computer 150 detects a system component malfunction, the central computer 150 may also notify the user.” [0106] “where the car holds a lane and automatically maintains a set distance from cars in front of it (by sensing cars and road lane markers using cameras/RADAR and controlling throttle, brake, steering).”)
Rust fails to explicitly teach performing a control state calibration with the control server.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line which includes performing a control state calibration with the control server (see at least: [0075] “The server 40 may be a computer apparatus for controlling an overall operation of installations for moving and inspection control for each process according to a vehicle position on the inspection line.”; [0097] “For example, as shown in FIG. 6, the controller 45 may determine a steering direction and a steering angle for correcting the central coordinate P of the vehicle to be matched with the reference driving line and may generate the drive control information when the distance X of the central coordinate P of the vehicle from the reference driving line on the coordinates system exceeds a predetermined distance (e.g., 100 mm).”; [0126] “The server 40 may collect image information captured by the camera 30 and vehicle state information from the wireless terminal 10 in real time (S101).”)
 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide performing a control state calibration through with the control server in order to provide an additional means to establish and maintain an accurate movement path for the vehicle.

Regarding claim 17, Rust as modified above teaches the limitation of claim 15, Rust further teaches wherein step (d) comprises measuring a location of outdoor vehicles acquired through the location recognition module
Rust fails to explicitly teach measuring a location of indoor and outdoor vehicles acquired through the location recognition module including high-precision map data and DGPS (Differential Global Positioning System) or UWB (Ultra- Wideband) to determine that the destination has been reached.
However, Kim teaches an apparatus for providing a map for a vehicle including measuring a location of indoor vehicles acquired through the location recognition module including high-precision map data and DGPS (Differential Global Positioning System) or UWB (Ultra- Wideband) to determine that the destination has been reached (see at least: [0170] “The short-range communication unit 410 is a unit for facilitating short-range communications. Suitable technologies for implementing such short-range communications include BLUETOOTH™, Radio Frequency IDentification (RFID), Infrared Data Association (IrDA), Ultra-WideBand (UWB), ZigBee, Near Field Communication (NFC), Wireless-Fidelity (Wi-Fi), Wi-Fi Direct, Wireless USB (Wireless Universal Serial Bus), and the like.”; [0172] “The location information unit 420 is a unit for acquiring position information. For example, the location information unit 420 may include a Global Positioning System (GPS) module or a Differential Global Positioning System (DGPS) module.”; [0378] “In addition, the processor 870 may receive an ADAS MAP from an external server (eHorizon) through the eHorizon module 830 (S1104). The ADAS MAP may include an high-precision map capable of receiving map information, that is, information related to the road in units of lanes.”; [0430] “As illustrated in FIG. 13A, regions requiring a map according to a route to the confirmed destination are determined, and the determined regions are received from the server.”
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Kim and provide a means of measuring a location of indoor vehicles acquired through the location recognition module including high-precision map data and DGPS (Differential Global Positioning System) or UWB (Ultra- Wideband) to determine that the destination has been reached in order to provide an additional means of communication and location positioning to improve safety of the vehicle while travelling (see at least: [0005-0008]).
Rust fails to explicitly teach measuring a location indoor in a factory.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line indoor in a factory (see at least: Fig. 1 and [0061] “The system for vehicle inspection installed on an inspection line to inspect an assembled vehicle in some forms of the present disclosure may include a wireless terminal 10, an antenna 20, a camera 30, and a server 40”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide a method to measure the location of the vehicle in a factor in order to provide an additional means of location positioning indoors where GPS may not be available.  

Claim Rejections - 35 USC § 103
11.	Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rust et al. and Park et al. and further in view of Cullinane et al. (US 20140156134, hereinafter Cullinane).

Regarding claim 18, Rust as modified above teaches the limitation of claim 14, Rust further teaches wherein step (b) comprises:
alarming an operator by operating an alarm unit (see at least: [0057] “the central computer 150 which can alert the user (e.g., via a brake light signal, via an audio cue, etc.) and/or place the system 100 in a temporary backup safe mode”; [0114] “In one implementation, the user interface 160 communicates assisted cruise control status via the car's built-in speakers (e.g., “Cruise enabled” or “Cruise cannot be enabled at this time”). In this implementation, the user interface 160 may transmit additional information over a wireless data connection (e.g., over Bluetooth or Wi-Fi to a smartphone or tablet). For example, the user interface 160 may couple to a smartphone app that displays the car's heading and surroundings as interpreted by the system 100, as shown in FIG. 15.”); and
checking the D-speed shift of a vehicle transmission from vehicle state information (see at least: [0100] “The central computer 150 functions to control operation of the system 100. The central computer 150 processes sensed data (from the sensor suite 140 and from other sensors) in order to determine the current driving state of the car; and based upon the driving state of the car and programmed operation, the central computer 150 may modify or control operation of the car through the control interfaces 110, 120, and 130.”; [0084] “If the car has a manual transmission, the system 100 may include a gear control interface that interfaces with the gear selector (and/or engine clutch).”).  As described, Rust teaches an autonomous retrofit system for vehicles that includes interface to control different aspect of the vehicle to allow for autonomous or semi-autonomous operation of the vehicle including a gear control interface for manual transmission. Based on this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention that in order to control a manual transmission that the gear control interface is able to go through various different gears including neutral (park), drive, and reverse. 
Rust fails to explicitly teach alarming a D-speed shift to an operator by operating an alarm unit if electronic shift control is impossible because the electronic TCU is not present.
However, Cullinane teaches a method to switch a vehicle from a manual driving mode to an autonomous driving mode comprises alarming a D-speed shift to an operator by operating an alarm unit if electronic shift control is impossible because the electronic TCU is not present (see at least: [0070] “Computer 110 may then use this information regarding the other vehicle features and sensors to make various assessments. For example, computer 110 may determine whether the vehicle has met minimum maintenance standards (for example, oil changes are up to date), whether the vehicle's tires are properly inflated, whether the vehicle's doors are closed, whether the vehicle is currently in "drive" (as opposed to "neutral," "reverse," or "park")”; [0074] “Once computer 110 has identified a prevention condition that would prevent the transition from manual to autonomous driving mode, the computer may determine whether the computer or the driver can take immediate corrective action. If not, the computer 110 may generate a notification to the driver informing him that the autonomous driving mode is currently unavailable. This notification may also include information indicating the reason why the autonomous driving mode is unavailable. The notification may also be displayed to the driver, for example, using electronic display 152.”; [0079] “Similarly, referring to the status of the vehicle, computer 110 may generate tasks for correcting prevention conditions with regard to an improperly closed or open door, using the gear shift to put the vehicle into "drive", turning on automatic wipers, turning on lights, etc. Regarding the status of the driver, the computer 110 may generate a task requesting the driver to put on his seatbelt, etc.”); 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Cullinane and provide alarming a D-speed shift to an operator by operating an alarm unit if electronic shift control is impossible because the electronic TCU is not present in order to provide an additional means to notify the user regarding the state and condition of the vehicle. 

Regarding claim 19, Rust as modified above teaches the limitation of claim 18, Rust further teaches wherein step (d) comprises:
operating the alarm unit to alarm the operator (see at least: [0057] “the central computer 150 which can alert the user (e.g., via a brake light signal, via an audio cue, etc.) and/or place the system 100 in a temporary backup safe mode”; [0114] “In one implementation, the user interface 160 communicates assisted cruise control status via the car's built-in speakers (e.g., “Cruise enabled” or “Cruise cannot be enabled at this time”). In this implementation, the user interface 160 may transmit additional information over a wireless data connection (e.g., over Bluetooth or Wi-Fi to a smartphone or tablet). For example, the user interface 160 may couple to a smartphone app that displays the car's heading and surroundings as interpreted by the system 100, as shown in FIG. 15.”); and
checking the P-speed shift of the vehicle transmission from vehicle state information (see at least: [0100] “The central computer 150 functions to control operation of the system 100. The central computer 150 processes sensed data (from the sensor suite 140 and from other sensors) in order to determine the current driving state of the car; and based upon the driving state of the car and programmed operation, the central computer 150 may modify or control operation of the car through the control interfaces 110, 120, and 130.”; [0084] “If the car has a manual transmission, the system 100 may include a gear control interface that interfaces with the gear selector (and/or engine clutch).”).  As described, Rust teaches an autonomous retrofit system for vehicles that includes interface to control different aspect of the vehicle to allow for autonomous or semi-autonomous operation of the vehicle including a gear control interface for manual transmission. Based on this teaching, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention that in order to control a manual transmission that the gear control interface is able to go through various different gears including neutral (park), drive, and reverse. 
Rust fails to explicitly teach operating the alarm unit to alarm the operator of the P-speed shift.
However, Cullinane teaches a method to switch a vehicle from a manual driving mode to an autonomous driving mode comprises operating the alarm unit to alarm the operator of the P-speed shift (see at least: [0070] “Computer 110 may then use this information regarding the other vehicle features and sensors to make various assessments. For example, computer 110 may determine whether the vehicle has met minimum maintenance standards (for example, oil changes are up to date), whether the vehicle's tires are properly inflated, whether the vehicle's doors are closed, whether the vehicle is currently in "drive" (as opposed to "neutral," "reverse," or "park")”; [0074] “Once computer 110 has identified a prevention condition that would prevent the transition from manual to autonomous driving mode, the computer may determine whether the computer or the driver can take immediate corrective action. If not, the computer 110 may generate a notification to the driver informing him that the autonomous driving mode is currently unavailable. This notification may also include information indicating the reason why the autonomous driving mode is unavailable. The notification may also be displayed to the driver, for example, using electronic display 152.”; [0079] “Similarly, referring to the status of the vehicle, computer 110 may generate tasks for correcting prevention conditions with regard to an improperly closed or open door, using the gear shift to put the vehicle into "drive", turning on automatic wipers, turning on lights, etc. Regarding the status of the driver, the computer 110 may generate a task requesting the driver to put on his seatbelt, etc.”)
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Cullinane and provide operating the alarm unit to alarm the operator of the P-speed shift in order to provide an additional means to notify the user regarding the state and condition of the vehicle. 

Regarding claim 20, Rust as modified above teaches the limitation of claim 19, Rust further teaches further comprising, after step (d), transmitting complete vehicle transfer information (see at least: [0100] “The central computer 150 functions to control operation of the system 100. The central computer 150 processes sensed data (from the sensor suite 140 and from other sensors) in order to determine the current driving state of the car; and based upon the driving state of the car and programmed operation, the central computer 150 may modify or control operation of the car through the control interfaces 110, 120, and 130.”; [0107] “The central computer 150 may preferably be used for any assisted or self-driving task; for example, the central computer 150 may allow the car to autonomously drive from one position to another. In cases of self-driving, the central computer 150 preferably navigates according to a stored map. The central computer 150 may update the stored map in real-time based on sensor suite 140 data.”; [0108] “The central computer 150 is preferably connected to the Internet via a wireless connection when available (and some tasks may be performed by remote servers)”).
Rust fails to explicitly teach transmitting complete vehicle transfer information to the control server, and completing vehicle transfer upon receiving a response message confirmed by monitoring a vehicle movement state.
However, Park teaches a system and method of autonomous control of a vehicle in an assembly line for transmitting complete vehicle transfer information to the control server, and completing vehicle transfer upon receiving a response message confirmed by monitoring a vehicle movement state (see at least: [0075] “The server 40 may be a computer apparatus for controlling an overall operation of installations for moving and inspection control for each process according to a vehicle position on the inspection line.”;  [0126] “The server 40 may collect image information captured by the camera 30 and vehicle state information from the wireless terminal 10 in real time (S101).”; [0135] “On the other hand, when vehicle inspection is completed and a next process is not present (NO of S110), the server 40 may perform moving control on the vehicle in a leaving direction of the inspection line to complete inspection.”).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rust to incorporate the teachings of Park and provide transmitting complete vehicle transfer information to the control server, and completing vehicle transfer upon receiving a response message confirmed by monitoring a vehicle movement state in order to provide an additional means to establish and maintain an accurate movement path for the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN MINH LE whose telephone number is (571)272-3903. The examiner can normally be reached Monday to Friday (8am-5:30pm eastern time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Chen can be reached on 571-270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.L./Examiner, Art Unit 4187
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664